UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2272



ARTHUR E. EBERTS, JR.,

                                              Plaintiff - Appellant,

          versus


HALLIBURTON ENERGY SERVICES, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-229-1)


Submitted:   April 27, 2005                   Decided:   May 20, 2005


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Florio, FLORIO LAW OFFICES, Clarksburg, West Virginia,
for Appellant. Vanessa Griffith, VINSON & ELKINS L.L.P., Houston,
Texas, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Arthur E. Eberts, Jr., appeals the district court’s order

granting Halliburton’s motion to compel arbitration and dismissing

Eberts’ complaint and denying Eberts’ motion to alter or amend. We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Eberts v. Halliburton Energy Servs., Inc., No. CA-03-229-1 (N.D. W.

Va. Mar. 19 & Sept. 1, 2004).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 2 -